Exhibit 10.29

 

BUILDERS FIRSTSOURCE, INC.

 

AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY

 

(as amended effective January 1, 2016)

 

The Board of Directors (the “Board”) of Builders FirstSource, Inc. (the
“Company”) has adopted the following amended and restated compensation policy
for purposes of compensating those directors of the Company who meet the
eligibility requirements described herein (the “Eligible Directors”).  This
compensation policy has been developed to compensate the Eligible Directors of
the Company for their time, commitment and contributions to the Board.  In order
to qualify as an Eligible Director for purposes of receiving compensation under
this policy (i) the director  cannot  concurrently be employed in any capacity
by the Company or any of its subsidiaries; and (ii) unless otherwise determined
by the Nominating Committee of the Board, the director cannot concurrently be
employed by or affiliated with (a) JLL Partners, JLL Associates G.P. V, L.L.C,
or JLL Building Holdings, LLC or any of their affiliates, or (b) Warburg Pincus
& Co., Warburg Pincus LLC, or Warburg Pincus Private Equity IX, L.P. or any of
their affiliates. For purposes of this policy, the term “affiliate” shall have
the meaning ascribed to it in Rule 12b-2 promulgated under the Securities
Exchange Act of 1934.

CASH COMPENSATION

Retainers for Serving on the Board

Eligible Directors shall be paid an annual retainer of $ 80,000, payable in
quarterly installments, for each year of his or her service on the Board (each a
“Service Year”).    Service Years will commence on August 1st and end on July
31st of each calendar year.

Retainers for Serving as Chairpersons or Members of a Board Committee

An  Eligible Director who serve as a chairperson or as a member of the Audit
Committee, the Compensation Committee or the Nominating Committee of the
Board  shall be paid  additional annual retainers for service in such roles in
the following amounts:

 

Name of Committee

 

Chairman

 

Member

Audit Committee

 

$30,000

 

$5,000

Compensation Committee

 

$20,000

 

$5,000

Nominating Committee

 

$10,000

 

$5,000

 

Such retainers shall be payable in quarterly installments for each Service Year
in which such Eligible Director serves as the chairperson or as a member of the
foregoing Board committees. A chairperson of a committee shall not be paid an
additional retainer for also serving as a member of that committee. Eligible
Directors shall not be paid any additional retainers for attendance at meetings
of the Board or its committees. 

--------------------------------------------------------------------------------

EQUITY-BASED COMPENSATION

At the start of each Service Year, Eligible Directors (“Grantees”) shall receive
equity-based compensation awards with a value at the time of issuance of
approximately $120,000.  Such awards shall be made in the form of restricted
stock units related to the Company’s common stock and shall be granted by the
Board pursuant to a form of restricted stock unit award agreement under the
Company’s  2007 Incentive Plan, or the 2014 Incentive Plan (or any successor
plans), as amended from time to time. The restricted stock units shall vest on
the first anniversary of the grant date, with any unvested units being forfeited
to the Company.  

 

Initial Grants for New Eligible Directors

 

Following (i) the initial appointment or election of each
new  Eligible  Director to the Board, or (ii) a change in status which causes an
ineligible director to qualify as an Eligible Director under this policy, a
grant of restricted stock units related to the Company’s common stock will be
made to such Eligible Director for that initial partial Service Year with a
value at the time of issuance of approximately $120,000, prorated for that
portion of the Service Year in which such Eligible Director will serve on the
Board. Such grants shall be made as of (i) the date of commencement of Board
service for a new Eligible Director, or (ii) the date a serving director becomes
an Eligible Director, or (iii) such other date as the Board shall determine. The
restricted stock units will vest on the first anniversary of the grant date,
with any unvested restricted stock units being forfeited to the Company. 

 

Vesting Upon Departure of a Director

 

If a Grantee shall cease to be a Director of the Company due to death,
disability or retirement during the one-year vesting period applicable to any
restricted stock units granted hereunder, all restricted stock units shall
immediately vest and the stock certificates representing the shares underlying
such restricted stock units shall be promptly delivered to the Grantee by the
Company. If the Grantee shall cease to be a Director of the Company for any
other reason during such one-year vesting period, any unvested restricted stock
units shall be forfeited by the Grantee and such restricted stock units shall be
cancelled.

 

TRAVEL EXPENSE REIMBURSEMENT

Each of the Eligible Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.

AMENDMENTS, REVISION AND TERMINATION

This policy may be amended, revised or terminated by the Board of Directors at
any time and from time-to-time.

 